DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a system, classified in G09B5/02 and G06F3/013.
II. Claims 5-10, drawn to a system and method, classified in G09B5/02 and G06F3/013 (Examiner notes that it is unclear whether claims 5-10 are directed to a product or process based on the ambiguous claim language, and thus the analysis below addresses each).
III. Claims 11-20, drawn to method, classified in G09B5/02 and G06F3/013.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because certain significant limitations in one of the group find no counterpart in the other group(s) and vice versa. The independent claim in invention I does not require a certain significant limitation of a head-mounted display equipped with an eye tracking device, configured to: determine whether user's gaze is directed to the primary object beyond a threshold attention criterion and, upon exceedance of the threshold attention criterion, reintroduce at least one removed secondary object to the displayed sceneas found in the independent claim of invention II. In addition, the independent claim in invention II does not require a certain significant limitation of reintroducing, based upon exceedance of a second criterion, the removed secondary object to the displayed scene as found in the independent claim of invention I. In other words, the related (method or product/device) inventions would not have been obvious over relative to each other (i.e., they are not obvious variants) within the meaning of 35 U.S.C. 103.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Alternatively, inventions I and II are related as product and process.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, the process as claimed can be practiced by another and materially different apparatus, and the apparatus as claimed can be used to practice another and materially different process.  For example, the process of Invention II can be performed by any display such as a whiteboard, computer screen, or piece of paper, for example, which is another and materially different product from Invention I.  Additionally, the apparatus of Invention I can be used to practice determine whether user's gaze is directed to the primary object beyond a threshold attention criterion and, upon exceedance of the threshold attention criterion, reintroduce at least one removed secondary object to the displayed scene., which is another and materially different process from Invention II.  Therefore, the inventions are distinct.
Inventions I and III are related as product and process.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In the instant case, the process as claimed can be practiced by another and materially different apparatus, and the apparatus as claimed can be used to practice another and materially different process.  For example, the apparatus of Invention I can be used to practice determine, using at least the eye tracking device, whether the user's gaze is directed to the primary object or one of the secondary objects; determine whether the user's gaze is directed to one of the secondary objects beyond a threshold distraction criterion and, upon exceeding the threshold distraction criterion, remove the secondary object from the displayed scene; and determine whether user's gaze is directed to the primary object beyond a threshold attention criterion and, upon exceedance of the threshold attention criterion, reintroduce at least one removed secondary object to the displayed scene, which is another and materially different process from Invention III.  Therefore, the inventions are distinct.
Inventions II and III are related as product and process.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In the instant case, the process as claimed can be practiced by another and materially different apparatus, and the apparatus as claimed can be used to practice another and materially different process.  For example, the process of Invention III can be performed by a headset including a sensor for collecting eye tracking data of one or more eyes of the user, which is another and materially different product from Invention II.  Additionally, the apparatus of Invention II can be used to practice tracking, upon display of the principal and secondary objects, a direction of the user's gaze and correlating the tracked direction with the displayed principal and secondary objects; determining, based on the tracked direction and correlation, whether the user's gaze has a correlation with a secondary object above a threshold distraction criterion; removing, upon exceedance of the threshold distraction criterion, the correlated secondary object from the displayed scene; and reintroducing, based upon exceedance of a second criterion, the removed secondary object to the displayed scene, which is another and materially different process from Invention III.  Therefore, the inventions are distinct.
Alternatively, inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because certain significant limitations in one of the group find no counterpart in the other group(s) and vice versa. The independent claim in invention II does not require a certain significant 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: due to the divergent subject matter identified above, each group would require different search strategies, including different keyword searches, thus placing a serious search burden on the Examiner.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996.  The examiner can normally be reached on MONDAY-FRIDAY, 9AM-5PM (MST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/JAMES B HULL/Primary Examiner, Art Unit 3715